Citation Nr: 1402764	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  11-08 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating, greater than 10 percent for bilateral chronic dryness of the eyes secondary to acutance use.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1983 to November 1987.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim for and increased rating for bilateral chronic dryness of the eyes.  The Veteran appealed the denial in this decision, and in August 2009 the RO issued an additional decision denying the claim for an increased rating.  The Veteran perfected his appeal of the April 2009 decision and the matter is now before the Board.

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held in San Antonio, Texas in September 2013.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include VA treatment reports and a report of VA examination which are not otherwise associated with the physical claims file.  These documents are considered to be part of the claims file, however, and as such have been considered as part of the present appeal.


FINDINGS OF FACT

1.  Throughout the entire rating period, bilateral chronic dryness of the eyes has been productive of redness, and dry eyes requiring frequent use of eye drops throughout the day.

2.  Bilateral chronic dryness of the eyes is most appropriately rated as a disorder of the lacrimal apparatus.  

CONCLUSION OF LAW

The criteria for a rating of 20 percent for bilateral chronic dryness of the eyes have been met throughout the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.75, 4.79, Diagnostic Code 6099-6025(2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating for Bilateral Chronic Dryness of the Eyes 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned an initial disability rating for bilateral chronic dryness of the eyes in a rating decision of February 1999.  An appeal of the initial rating is not before the Board; rather the Veteran seeks in increased rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, as the evidence discussed below shows, the disability has not significantly changed and a uniform evaluation is warranted.

In the April 2009 decision on appeal, a 10 percent rating for bilateral chronic dryness of the eyes was continued.  The Veteran's bilateral eye disability is rated under 38 C.F.R. § 4.79, Diagnostic Code (DC or Code) 6099-6018.  Hyphenated Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  The appellant's specific disability is not listed on the Rating Schedule, and thus the RO assigned DC 6099 pursuant to 38 C.F.R. § 4.27 which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2013).  The RO determined that the most closely analogous Diagnostic Code was 38 C.F.R. § 4.79, DC 6018 for chronic conjunctivitis.  See 38 C.F.R. § 4.79 (2013).  After reviewing the entire claims file, the Board finds that the Veteran's bilateral chronic dryness of the eyes are more appropriately rated by analogy to DC 6025 for disorders of the lacrimal apparatus - and accordingly the Veteran's bilateral eye disability warrants a 20 percent evaluation for the reasons discussed below.

Under DC 6018, active conjunctivitis (with objective findings, such as red, thick conjunctivae, mucous secretion, etc.) is rated as 10 percent disabling, and a schedular evaluation of greater than 10 percent is not available.  Id.  In the absence of a schedular evaluation in excess of 10 percent under DC 6018, the Board has considered whether a greater evaluation is available under a different Code.  The record does not reflect, nor does the Veteran contend, that he has any of the following or that an unhealed eye injury has resulted in incapacitant episodes: choroidopathy, including uveitis, iritis, cyclitis, and choroiditis (DC 6000); keratopathy (DC 6001); scleritis (DC 6002); retinopathy or maculopathy (DC 6006); intraocular hemorrhage (DC 6007); detachment of the retina (DC 6008).  Similarly, of the remaining Codes with schedular ratings of greater than 10 percent, the Veteran does not have tuberculosis of eye (DC 6010), malignant neoplasms (DC 6014), trachomatous conjunctivitis (DC 6017), ptosis (DC 6019), ectropion (DC 6020), entropion (DC 6021), lagophthalmos (DC 6022), loss of eyebrows or eyelashes (DCs 6023, 6024), optic neuropathy (DC 6026), aphakia or dislocation of crystalline lens (DC 6029), or paralysis of accommodation due to neuropathy of the Oculomotor Nerve (DC 6030).

VA treatment records show that the Veteran has been diagnosed with "dry eye syndrome," and on VA treatment in January 2009 he indicated that his symptoms were not improving with the use of artificial tears or Restasis eye-drops.  The Veteran complained that his "eye are always dry and red."

Both VA and private treatment records reflect that in 1999 the Veteran underwent a procedure to place plugs into the lower tear ducts of his eyes.  During his 2013 hearing before the undersigned, the Veteran stated that the purpose of the procedure was to prevent loss of eye moisture due through the ducts.  In private treatment records the Veteran stated that the procedure did provide some relief, though problems with dry and bloodshot eyes continued.

On VA examination in March 2009, the Veteran reported distorted vision, redness, glare, sensitivity to light, watering and blurred vision, but not enlarged images, swelling, discharge, haloes and floaters.  The Veteran denied having had any incapacitating episodes in the prior 12 months due to his eye disability.  While visual acuity was impaired, vision was otherwise normal.  Examination did not reveal diplopia, confrontation test was normal, there was no enucleation or nystagmus, and both lenses were intact.  The examiner indicated that the Veteran did not have chronic conjunctivitis, or puncta corneal erosions in either eye, and neither cataracts nor retinopathy was seen.  

With regard to occupational impact, the Veteran endorsed in written and oral testimony that, in addition to dryness, he has trouble seeing at night.  This is particularly troublesome as a mail carrier for the US Postal Service, when he is required to drive at night.  Nonetheless, the Veteran testified to the undersigned that he has taken no time off of work as a result of his bilateral eye symptoms.  

While the Veteran does wear corrective lenses, the evidence of record does not indicate that any impairment in vision is related to his service-connected bilateral chronic dryness of the eyes, and thus ratings for impairments of the visual fields are not warranted.  Similarly, there have been clinical notations referable to histories of cataracts (DC 6027), and suspected glaucoma (DC 6012).  However, as with refractive error, there is no evidence, including on VA examination, that either cataracts or suspected glaucoma are related to bilateral chronic dryness of the eyes secondary to acutance use.

As stated, the Board has determined that a rating of greater than 10 percent is not warranted for the Veteran's service-connected bilateral chronic dryness of the eyes under the Diagnostic Codes discussed above; however, a 20 percent rating is warranted under DC 6025.  This Code provides a 20 percent rating for bilateral disorders of the lacrimal apparatus. 

In Kirwin v. Brown, 8 Vet. App. 148, 153 (1995) (three judge panel decision) the Court held that the Board had erroneously placed "reliance on [a] medical treatise [] for more than purely definitional purposes" in violation of the earlier holding in Thurber v. Brown, 5 Vet. App. 119, 126 (1993) (notice and comment of reliance on medical evidence outside the record must be given the claimant).  The corollary of this holding that information from medical sources outside the record can be used for purely definitional purposes.  To that end, the Board notes that the lacrimal apparatus is the system concerned with the secretion and circulation of the tears and the normal fluid of the conjunctival sac; it consists of the lacrimal gland and ducts, and associated structures. See Dorland's Illustrated Medical Dictionary, 118 (30th ed. 2003).

Here, the Veteran's dry eyes have been treated by surgically placing "plugs" into the tear ducts - a procedure which the Veteran reported had beneficial effects.  Accordingly, the Board finds that DC 6025 represents the most appropriate Code with which to rate the Veteran's service-connected bilateral chronic dryness of the eyes by analogy.  See 38 C.F.R. § 4.27.  A rating in excess of 20 percent is not warranted, however, as the only Codes referable to the eyes with schedular ratings of greater than 20 percent are not applicable for the reasons discussed above.

During his hearing before the undersigned, the Veteran suggested that certain symptoms of depression may be caused by long-term discomfort and inconveniences relating to treatment of bilateral chronic dryness of the eyes.  The Veteran is advised to consider seeking entitlement to service connection for depression on a secondary basis.  However, the Board does not currently have jurisdiction over the matter of such entitlement, and thus does not consider the issue at this time.

In total, the Board concludes that the Veteran's bilateral chronic dryness of the eyes secondary to acutance use has been 20 percent disabling throughout the entire rating period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected bilateral chronic dryness of the eyes.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability - by analogy - on the basis of the presence of a disorder of the lacrimal apparatus.  Thus, the demonstrated manifestations - namely dry eyes, apparently affected by tear duct plugs - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's bilateral chronic dryness of the eyes, and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, the Veteran has not argued, and the record does not remotely suggest, that his service-connected bilateral chronic dryness of the eyes prevents him from gainful employment.  Rather, the Veteran is currently employed as a mail carrier, and consequently the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in February 2009, prior to the initial adjudication of the increased rating claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Acting Veterans Law Judge clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim, including current treatment records, in addition to ordering that the record be held open for 30 days to allow time for the Veteran to send in any such records.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment in addition to the records of private treatment supplied by the Veteran.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  The duty to assist was further satisfied by VA examination in March 2009, during which the examiner conducted a physical examination of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While the VA examiner was not provided the Veteran's claims file for review, an accurate history was elicited from the Veteran regarding his bilateral eye disability.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

A rating of 20 percent, and no higher, for bilateral chronic dryness of the eyes secondary to acutance use is granted.





____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


